Citation Nr: 0207665	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  97-31 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a back injury with low back pain, currently 
evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to January 
1986.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's claim for an increased rating for residuals of 
a back injury with low back pain was previously before the 
Board, and in November 1998 and September 2000 decisions it 
was returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.

The veteran requested a local VA hearing in October 1997.  He 
was notified of the date, time, and location of that hearing 
by VA letters dated in March 2002 and May 2002.  The veteran 
withdrew his request for a hearing in May 2002.  There are no 
other outstanding hearing requests of record.


FINDINGS OF FACT

1. Residuals of a back injury with low back pain are 
objectively shown to involve symptomatology most consistent 
with severe lumbosacral strain or severe limitation of motion 
of the lumbar spine.

2. Residuals of a back injury with low back pain have not 
been productive of symptomatology consistent with 
intervertebral disk syndrome with persistent symptoms, or 
ankylosis of the lumbar spine. 



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the veteran's residuals of a back injury with low back 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  As set 
forth below, the RO's actions throughout the course of this 
appeal have satisfied the requirements under the VCAA.

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a July 1997 letter and decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a September 1997 
statement of the case and a December 1999 supplemental 
statement of the case, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, as have VA 
outpatient treatment reports.  In addition, the veteran was 
afforded three VA examinations and an electromyograph (EMG) 
during his appeal.  In this regard, all known and available 
private and VA medical records have been obtained and are 
associated with the veteran's claims file.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 2001); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran is currently assigned a 40 percent disability 
rating for residuals of a back injury with low back pain 
under the provisions of Diagnostic Codes 5295-5292.  In the 
assignment of Diagnostic Code numbers, hyphenated Diagnostic 
Codes may be used.  Injuries will generally be represented by 
the number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2001).  The veteran contends that his spinal disorder 
is more disabling than currently evaluated, and he has 
appealed for an increased rating.  

The current rating of 40 percent is the maximum rating that 
may be assigned under Diagnostic Code 5295 which contemplates 
symptomatology associated with  lumbosacral strain.  A 40 
percent rating is also the maximum evaluation that may be 
assigned under Diagnostic Code 5292 (for limitation of lumbar 
spine).  Thus, these Codes provide no basis for an increase 
in this case.  Higher ratings are possible for a low back 
disability where there is pronounced intervertebral disc 
syndrome, which would warrant a 60 percent rating under 
Diagnostic Code 5293, where there is unfavorable ankylosis of 
the lumbosacral spine, which would warrant a 50 percent 
rating under Diagnostic Code 5289, or where there is complete 
bony fixation (ankylosis) of the spine at a favorable or 
unfavorable angle which would warrant 60 and 100 percent 
ratings, respectively, under Diagnostic Code 5286.  See 
38 C.F.R. § 4.71a (2001).  However, the evidence of record 
does not demonstrate unfavorable or complete ankylosis of the 
spine.  Instead, the Board will consider the veteran's claim 
for an increased rating under the provisions of Diagnostic 
Code 5293 which as noted contemplates intervertebral disc 
syndrome.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).  According to VA's General Counsel, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is rated under Diagnostic Code 5293.  VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).

The veteran was afforded a VA examination for spinal 
disorders in March 1997.  A that time, he complained of 
constant low back pain radiating into the right buttock and 
down to the right calf.  Upon physical examination, the 
examiner observed that the veteran's gait was normal and that 
he was able to perform heel-walking and toe-walking.  Range 
of motion for forward flexion was limited to 15 degrees and 
extension was limited to 8 degrees, causing reproduction of 
radicular symptoms in the right buttock.  Lateral flexion was 
limited to 20 degrees bilaterally and rotation was within 
normal limits.  There was tenderness of the lumbar paraspinal 
muscles with spasm.  Straight leg raising was positive on the 
right and negative on the left.  Muscle stretch reflexes were 
intact and symmetrical.  Muscle testing showed mild to 
moderate weakness in the left ankle dorsiflexors.  Sensation 
was intact.  An X-ray showed sacralization of L5 on the left 
side.  Ultimately, the examiner diagnosed the veteran with 
chronic radicular low back pain with possible L5 
radiculopathy.  He also indicated that the sacralization 
shown on the X-ray was likely coincidental.  Following the 
examination, the examiner requested an MRI.  However, an MRI 
was not conducted at that time because the veteran stated 
that he was claustrophobic and required an open MRI.

The veteran was provided with a local VA hearing in January 
1998.  He described his back pain as beginning in the lower 
back, radiating into the buttocks, and extending down his 
right leg.  He asserted that this pain occurred each day when 
he walked.  He indicated that he left his prior employment 
because of his low back pain but had not been released from 
that employment because of it, and has not continued to look 
for employment because of his back pain.  The veteran also 
reported numbness in his foot beginning in 1997.

The veteran was provided a VA examination for muscular and 
spinal disorders in February 1998.  He reported that his 
lower back pain had been constant since his in-service back 
injury, and stated that his back experienced intermittent 
muscle spasms, sciatica, and numbness.  He maintained that 
these symptoms occurred daily, lasting 10-15 minutes and were 
brought on by physical exertion.  He reported no bowel or 
bladder problems.  Upon examination, the examiner found the 
veteran's back muscles to be normal in appearance, with no 
obvious spasms.  Forward flexion was to 10 degrees with 
complaints of pain when flexing 10 degrees further.  Reflexes 
were 2+ and equal.  Straight leg raising was positive on the 
right and negative on the left.  There was no sensory loss.  
X-rays showed the lumbosacral region to be normal.  
Ultimately, the veteran was diagnosed with low back pain with 
right radiculopathy.  He was also diagnosed with generalized 
anxiety disorder, hypertension, and a right shoulder 
disorder.  

The veteran was afforded a VA examination for peripheral 
nerves in June 1999.  The claims file was reviewed in 
conjunction with the examination.  The veteran's subjective 
complaints included low back pain radiating to the left 
buttock and the right posterior thigh, down the lateral 
anterior and lateral surface, to the knee.  He maintained 
that the pain was constant, sharp, and always a 10/10 on the 
pain scale. The veteran asserted that he could not bend, 
stoop, or lift because of the pain.  He also reported that he 
could not stand for more than seven minutes because his right 
leg would became weak and buckle; however, he maintained that 
he had never fallen down from such an experience.  The 
veteran asserted that he had numbness, burning, and tingling 
in the same location as the pain radiating in his right 
thigh. 

Upon examination, the examiner palpated the veteran's spine, 
causing pain on T-10 through T-12.  No pain was reported at 
any other levels.  The examiner noted that the veteran 
exhibited good muscle strength.  Motor testing revealed 
reported inconsistent findings and the examiner was able to 
obtain 5/5 results for the balance of the leg muscles.  Rapid 
alternating movements were normal.  Tone was normal.  
Pronator drift was negative.  He also observed that the 
veteran's muscles showed no atrophy, fasciculation, or 
tremor, and he commented on the veteran's excellent muscle 
development.  The muscles showed evidence of excellent 
physical exertion and good maintenance of physical 
conditioning.  

Deep tendon reflexes were 2/4 throughout and were bilaterally 
symmetrical.  Toes were downgoing bilaterally.  During 
sensory testing, the examiner noted that the veteran's 
responses were inconsistent with his prior subjective 
complaints.  While some decreased light touch and pinprick 
were noted, additional nerve testing revealed complaints that 
were reportedly inconsistent anatomically.  He observed that 
the veteran had complaints of low back pain and disability 
that were out of proportion to his objective findings.  The 
examination produced inconsistencies, and the examiner found 
additional inconsistencies with prior examinations in his 
review of the claims file.  The examiner suspected that the 
veteran's low back disorder had a strong psychological 
component to it, and he ordered an EMG to rule out any right-
sided leg radiculopathy.

At the time of a June 1999 orthopedic examination, the 
veteran reported weakness in his right lower extremity and 
pain radiating to both legs.  He reported pain on movement 
and described the physical limitations caused by his low back 
disorder.  Examination revealed tenderness in the midline of 
his lumbosacral area and the sacroiliac joints as well as 
paraspinal tenderness to palpation of the lumbosacral spine 
musculature.  He had flexion to 60 degrees, 5 degrees of 
extension, 10 degrees of left abduction, and 15 degrees of 
right abduction with spasm.  It was also reported that an MRI 
revealed a small central L4-5 disk protrusion.  The diagnosis 
was chronic lumbosacral syndrome.

An August 1999 EMG was reviewed by the June 1999 VA 
peripheral nerves examiner in conjunction with the claims 
file and the June 1999 examination report.  The examiner 
found no evidence of radiculopathy, plexopathy, or peripheral 
neuropathy.  

After reviewing the evidence, the Board finds that the 
evidence supports a 40 percent rating, but no higher.  As 
discussed previously, the veteran has already been awarded a 
40 percent rating evaluation, the highest allowed under 
38 C.F.R. § 4.71a, Diagnostic Codes 5295 and 5292.  The Board 
considered whether an increased rating was warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  In order to receive a 
60 percent rating under Diagnostic Code 5293, the veteran's 
disability must be pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

The March 1997 VA examiner stated that the veteran had 
"possible" L5 radiculopathy; however, he wanted to conduct 
an MRI to be sure.  In February 1998, the veteran complained 
of muscle spasm, sciatica, and numbness.  However, the 
examiner found the veteran's back muscles to be normal and 
without obvious spasm.  She diagnosed the veteran with right 
radiculopathy, but she also requested an MRI to confirm her 
clinical findings.  Finally, the June 1999 VA peripheral 
nerves examiner, after clinical evaluation and a thorough 
review of the claims file, determined that the veteran's 
subjective complaints were inconsistent with testing 
responses.  He found that the veteran's complaints of low 
back pain and radiculopathy were out of proportion to his 
objective findings, and requested an EMG to determine whether 
any right-sided radiculopathy was present.  In August 1999, 
the veteran was provided with an EMG, and the examiner found 
no evidence of radiculopathy, plexopathy, or peripheral 
neuropathy.  Notably, the June 1999 orthopedic examiner 
reported that an MRI showed only a small central L4-5 disk 
protrusion.  As no evidence of radiculopathy is shown by the 
most recent testing and only some minimal neurological 
findings, such as positive straight leg testing has been 
shown objectively, the Board finds that his claim for an 
increased rating must be denied.  The evidence as set forth 
above simply does not demonstrate symptomatology consistent 
with pronounced intervertebral disc syndrome.  The evidence 
and particularly the most recent VA examination does not show 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings to the degree required for a 60 percent disability 
evaluation and with little intermittent relief.  What the 
evidence does overwhelming demonstrate is that the veteran 
has symptomatology consistent with the currently assigned 
rating which does, in fact, contemplate a disability that is 
severe in degree.

A complete review of the evidence reflects that there is no 
basis for an increased rating in excess of 40 percent.  The 
Board does not doubt the veteran's sincere belief that his 
low back disorder warrants a higher rating.  However, the 
Board is bound by the regulatory rating criteria, and the 
evidence simply does not persuasively show that the veteran's 
low back disorder necessitates an increased rating 
evaluation. 

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned.  See DeLuca, 8 Vet. 
App. at 204-05.  However, the record does not reveal 
objective evidence of additional functional impairment due to 
the factors set forth in those regulatory provisions beyond 
that contemplated by the currently assigned 40 percent 
evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his low back disorder.  Moreover, there is no evidence that 
the veteran's low back disorder has resulted in any marked 
interference with his employment such as to render 
impractical the regular schedular standards.  The Board finds 
the regular schedular standards to be appropriate in this 
case.  The Board notes parenthetically that the veteran's 
claim for a total disability evaluation based on individual 
unemployability due to service-connected disability was 
denied by the RO in an August 1998 rating decision and not 
appealed by the veteran.  Essentially, the Board finds that 
it is not required to refer this matter to the RO for the 
procedural actions outlined 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against finding that the 
criteria for the next higher rating has been met.  Moreover, 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a rating higher than 40 percent at this 
time.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001).  


ORDER

Entitlement for an increased rating for residuals of a back 
injury with low back pain in excess of 40 percent is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

